                          United States District Court
                        Western District of North Carolina
                               Asheville Division

        James E. Arrington,           )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:19-cv-00292-MR
                                      )
                 vs.                  )
                                      )
                                      )
           Erik A. Hooks,             )
                                      )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 5, 2020 Order.

                                               October 5, 2020




         Case 1:19-cv-00292-MR Document 8 Filed 10/05/20 Page 1 of 1
